FILED
                            NOT FOR PUBLICATION                             OCT 22 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROBERT ROSEBROCK,                                No. 10-56132

              Plaintiff - Appellant,             D.C. No. 2:10-cv-01878-SJO-SS

  v.
                                                 MEMORANDUM *
RONALD MATHIS, Chief of Police of
The Veterans Administration Greater Los
Angeles Healthcare System, in his official
capacity and DONNA BEITER, Director
of The Veterans Administration Greater
Los Angeles Healthcare System, in her
official capacity,

              Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                           Submitted October 19, 2010 **
                             San Francisco, California

Before: O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Robert Rosebrock appeals the district court’s denial of his request for

preliminary injunctive relief against Veterans Administration officials in his action

alleging viewpoint discrimination in violation of the First Amendment. We have

jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.

      We express no view on the merits of the complaint. Our sole inquiry is

whether the district court abused its discretion in denying preliminary injunctive

relief. The Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir. 2008); see

Winter v. Natural Resources Defense Council, 129 S. Ct. 365, 374 (2008) (listing

factors for district court to consider); Sports Form, Inc. v. United Press Int’l, Inc.,

686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review). We

conclude the district court did not abuse its discretion. Accordingly, we affirm the

district court’s order denying the preliminary injunction.

      AFFIRMED.




                                            2                                     10-56132